      CASE 0:20-cv-01037-PJS-DTS Document 9-1 Filed 05/03/20 Page 1 of 3




                            Governor Tim Walz
                           Emergency Executive Order 20-01

Declaring a Peacetime Emergency and Coordinating Minnesota's Strategy to
                   Protect Minnesotans from COVID-19

I, Tim Walz, Governor of the State of Minnesota, by the authority vested in me by the
Constitution and applicable statutes, issue the following Executive Order:

The infectious disease known as COVID-19, an act of nature, has now been detected in 118
countries and territories, including the United States. COVID-19 has been reported in 42 states.
There are over 1,600 confirmed cases nationwide, including fomieen in Minnesota.

The U.S. Depaiiment of Health and Human Services Secretai·y has declared a public health
emergency for the United States to aid the nation's healthcare community in responding to
COVID-19. The World Health Organization has recently assessed that this outbreak can be
characterized as a pandemic.

In coordination with other state agencies, local governments, and paiiners in the private sector,
the Minnesota Depaiiment of Health ("MDH") has been preparing for and responding to the
COVID-19 pandemic in Minnesota.

On April 4, 2019, I issued Executive Order 19-22, which assigned emergency responsibilities to
state agencies to respond to and assist in recovery from the effects of natural or technological
emergencies, including responsibility to engage in emergency preparedness effo1ts. On April 4,
2019, I also issued Executive Order 19-23, which directed state agencies to engage in continuity
of government and continuity of operations planning. That Executive Order established the
Continuity Policy Coordination Sub-Cabinet to develop and maintain a framework for a
continuity of government plan, and to oversee agency continuity of operations planning, led by
Minnesota Management and Budget ("MMB").

Minnesota has taken proactive steps to ensure that we are ahead of the curve on COVID-19
prevention and response. Our State has been actively conducting continuity planning for state
agency operations. MMB activated its Statewide Contingency Response Team ("SCRT"), which
meets regularly to coordinate and direct state agencies to ensure priority government services
continue. State agency emergency managers and continuity coordinators from the agencies have



                                                 1                                    EXHIBIT 1
      CASE 0:20-cv-01037-PJS-DTS Document 9-1 Filed 05/03/20 Page 2 of 3




been meeting together and sharing information related to emergency management and continuity
of operations planning activities.

The State also has activated our Joint Information Center ("JIC"), led by the Department of
Public Safety ("DPS") and MDH. The JIC is responsible for sharing operational updates and
keeping the public informed on COVID-19. This group convenes daily to provide consistent,
coordinated, and timely information.

Agencies have activated their internal command or continuity teams and have been reviewing
their emergency response and continuity plans, which are plans in place that outline how
agencies will provide priority services during an emergency. Agencies have been reviewing their
priority services and preparing their employees with the goal of providing uninterrupted priority
services throughout an emergency.

On January 29, 2020, MDH instituted its Incident Command System ("ICS"). The ICS provides
a standardized approach to the command, control, and coordination of emergency response.
MDH convened a state agency COVID-19 coordinating group on March 3, 2020. DPS's
Division of Homeland Security and Emergency Management ("HSEM") activated the State
Emergency Operations Center on March 6, 2020.

MDH remains in close contact with federal, state, and local partners, and the Commissioner of
Health recently convened a group of experts, including healthcare professionals (doctors, nurses,
administrators, insurers), government partners (cities, counties, tribal nations), business and labor
leaders, educators (child care, K-12, higher ed), public health experts, and authorities on long
term care and Minnesota's aging population. This cross-sector group provides guidance to the
Commissioner on MDH's strategies for responding to COVID-19.

As part of the response, MDH experts have been providing timely information and education to
the public and stakeholders through up-to-date website information, regular press briefings, and
calls for stakeholders such as schools, long-tern care facilities, healthcare providers, and the
business community. MDH's COVID-19 website, with materials available in 16 languages, has
been accessed by thousands of Minnesotans.

Local resources are inadequate to fully address the COVID-19 pandemic. We must continue to
take this pandemic seriously, and there are sensible steps that Minnesotans and our state
government can take to protect all Minnesotans by slowing the spread of COVID-19, prioritizing
our healthcare resources, and safeguarding at-risk communities.

For these reasons, I declare a peacetime emergency in Minnesota and order as follows:

        1. In consultation with federal, state, and local partners, tribal nations, relevant experts,
           and stakeholders, MDH will continue to lead the coordination of the State's response
           to COVID-19.

        2. HSEM will continue to assist MDH and coordinate support through the State
           Emergency Operations Center and in accordance with the Minnesota Emergency
           Operations Plan.


                                                  2                                    EXHIBIT 1
      CASE 0:20-cv-01037-PJS-DTS Document 9-1 Filed 05/03/20 Page 3 of 3




      3. All state agencies, in cooperation with appropriate federal agencies, will work to
         support healthcare providers, tribal and local governments, and public health
         organizations as they respond to COVID-19.

       4. The Minnesota National Guard will ensure that it is ready to assist as needed during
          this peacetime emergency.

       5. In consultation with the Centers for Disease Control and Prevention, as well as public
          health, medical, and other experts, MDH will continue to provide guidance that is
          accessible and transparent to all Minnesotans, including guidance on how to best
          prevent and reduce community spread of COVID-19 within Minnesota and manage
          critical healthcare resources.

       6. I encourage individual Minnesotans to help protect all Minnesotans by continuing
          their individual prevention efforts such as staying home when feeling sick, frequently
          washing their hands, and monitoring information about COVID-19.

       7. I urge and advise Minnesotans to follow MDH guidance regarding hygiene, public
          gatherings, social distancing, and healthcare use. Minnesotans should regularly check
          MDH's COVID-19 webpage: https://wwvv.health.state.mn.us/diseases/coronavirus/

       8. As circumstances require, and pursuant to relevant law, I will issue orders and rules to
          protect public health and safety. All state agencies are directed to submit proposals
          for such orders and rules to my office.

This Executive Order and declaration of peacetime emergency is effective immediately under
Minnesota Statutes 2019, section 4.035, subdivision 2, and its duration is governed by Minnesota
Statutes 2019, section 12.31, subdivision 2.

Signed on March 13, 2020.




Filed According to Law:




Steve Simon
Secretary of State




                                                3                                   EXHIBIT 1
